Citation Nr: 1536427	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Salt Lake City, Utah


THE ISSUE


Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION


Appellant represented by:	Kenneth Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD


Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  

This issue was previously remanded by the Board in January 2014 for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated in the previous remand, the Board must make a determination based on all of the Veteran's service-connected disabilities.  38 C.F.R. § 416(a)(2014).  While the Veteran underwent VA examinations in March and April 2015 to discuss the effects of his service-connected disabilities on his occupational and social functioning, no opinion of the effect of the Veteran's bilateral hearing loss and tinnitus on his ability to secure or follow substantially gainful employment was provided.  Consequently, on remand, a VA examiner should be asked to provide a thorough opinion regarding the effect of the Veteran's bilateral hearing loss and tinnitus on his ability to secure or follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an audiologist to determine the impact of his bilateral hearing loss and tinnitus on his employability.  The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the effect of the Veteran's bilateral hearing loss and tinnitus, either considered singularly or jointly (all service-connected disabilities), on his ability to secure or follow a substantially gainful occupation.  The examiner should specifically address what type of duties the Veteran would be capable of performing in light of his bilateral hearing loss and tinnitus and what duties he would not be able to perform.  A complete rationale should be given for all opinions and conclusion expressed.  

2.  Thereafter, readjudicate the Veteran's claim for TDIU.  If the benefits should on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




